EXHIBIT 10.2 (+)


Offer to David Wessing


 
·
Position – COO with special focus on product marketing & business strategies,
ventures & partnerships (chemical & biological detection – lasers and biosentry)
reporting to the CEO.

 
·
Cash Compensation – $256,000 salary, plus first year bonus potential of $100,000
subject to accomplishment of TBD objectives and goals.

 
·
Equity – Warrant/options for 1,000,000 shares of JMAR common stock with exercise
price of $0.10 and vesting as follows: one third (333,333 shares) at the end of
each year for three years.

 
·
Hire Date – NLT March 10th, 2008; meanwhile use best efforts to support JMAR
business interests.

 
·
Relocation Expenses – moving expenses incl HHG; airfare expenses for up to 4
round trips between SAN & ABQ during family separation period Mar-Jun timeframe;
60 days temporary housing.

 
·
Benefits

     
 
o
Medical Insurance

 
§
HMO Plan – employee premium paid by JMAR, employee pays 40% of any additional
family members premium

 
§
PPO Plan – employee pays 17% of the employee premium and 44% of any additional
family members premium

 
§
Vision Indemnity – JMAR pays employee premium, employee pays for additional
family members

     
 
o
Dental Insurance

 
§
DMO Plan – employee premium paid by JMAR, employee pays 40% of any additional
family members premium

 
§
PPO Plan – employee pays 34% of the employee premium and 46% of any additional
family members premium

     
 
o
Life Insurance – Employer paid premium – paid out at 1x annual salary to a
maximum of $300,000

     
 
o
LTD

 
§
Core premium paid by employer – paid out at 50% of monthly earnings up to a
maximum benefit of $3,000

 
§
Buy-Up – paid by employee – paid out at 60% of monthly earnings up to a maximum
benefit of $10,000

     
 
o
STD – Employee paid premiums -  paid out at 70% of weekly earnings up to $1,500
per week

     
 
o
401(k) Employee Savings Plan – Employee can contribute up to 20% of salary with
an annual maximum of $15,500 and $20,500 for employees over the age of 50.  JMAR
will make a contribution of 25% of employee’s contribution, not to exceed 25% of
3% of employee’s salary.

     
 
o
Holidays – 10 paid holidays

     
 
o
Vacations

 
§
You will accrue 3 weeks per year for the first 5 years of service and thereafter
an additional day will accrue for each additional year of service up to a
maximum of 5 weeks per year.

 
§
All Other Employees –  accrue at 10 days per year for the first 5 years of
service, 15 days per year after 5 years of service.



 
o
Sick – 48 hours per year, carried over from year to year up to a maximum of 96
hours



 
o
Leave of Absence for Death in Immediate Family – 3 days paid leave; may
supplement with accrued leave



 
o
Jury Duty

 
§
Exempt Employees – will receive regular salary for any week of jury duty in
which employee works any hours for JMAR

 
§
Non-exempt employees – are unpaid and may use accrued vacation leave



 
o
Unpaid Leave of Absence – JMAR offers short term leave, family or medical leave,
pregnancy related leave, extended military leave, and military reserve training
leave

 


 
On Behalf Of:
JMAR TECHNOLOGIES, INC.  
 
s/ C. Neil Beer
C. Neil Beer, Ph.D.
President & CEO
 ACCEPTED:
 
 s/ David G. Wessing
David G. Wessing